NO. 07-02-0190-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL D

                                        MAY 15, 2003

                            ______________________________


                             PRESTON J. WHITE, APPELLANT

                                             V.

                             THE STATE OF TEXAS, APPELLEE


                          _________________________________

               FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2002-439262; HONORABLE JIM BOB DARNELL, JUDGE

                            _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION1


       Pursuant to a plea of nolo contendere, appellant Preston J. White was convicted

of committing serious bodily injury to a child with an affirmative finding on use of a deadly



       1
           Tex. R. App. P. 47.2(a).
weapon and punishment was assessed at confinement for life. By his notice of appeal, in

compliance with former Rule of Appellate Procedure 25.2(b)(3)(B), appellant indicates that

he is appealing matters that were raised by pretrial motion and ruled on before the entry

of his plea. In presenting this appeal, counsel has filed an Anders2 brief in support of a

motion to withdraw. Based upon the rationale expressed herein, counsel’s motion to

withdraw is granted and the judgment of the trial court is affirmed.


       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record and, in his opinion, the record reflects no reversible error upon which

an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Thus, he concludes the appeal is frivolous. In compliance with

High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has candidly discussed

why, under the controlling authorities, there is no error in the court's judgment. Counsel

has also shown that he sent a copy of the brief to appellant and informed appellant that,

in counsel's view, the appeal is without merit. In addition, counsel has demonstrated that

he notified appellant of his right to review the record and file a pro se brief if he desired to

do so. Appellant filed a pro se response; however, the State did not favor us with a brief.


       Appellant was indicted on March 11, 2002, for (1) causing serious bodily injury to

a child, (2) murder, and (3) capital murder. In exchange for his plea of nolo contendere,



       2
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                               2
appellant was convicted of causing serious bodily injury to a child with an affirmative

finding on use of a deadly weapon, and the State dismissed the remaining charges.


       Presenting four issues in his pro se response to counsel’s Anders brief, appellant

questions whether (1) there is sufficient evidence to support his plea; (2) the trial court had

jurisdiction to accept his alleged plea absent a written waiver of trial by jury; (3) the trial

court had jurisdiction to enter a finding of guilt upon his plea when he never plead to the

indictment or the charges for which he was prosecuted; and (4) the indictment contained

those matters essential to the jurisdiction of the trial court. Listed after the prayer are two

names and addresses as follows:


       Preston Jerome White
       TDCJ-ID; Apt. No. #1099324
       Wm. G. McConnell Plantation
       3001 South Emily Drive
       Beeville, Texas 78102

       APPELLANT, PRO SE;

       Kirk Wayne McBride, Sr.
       TDCJ-ID; Apt. No. #733097
       Wm. G. McConnell Plantation
       3001 South Emily Drive
       Beeville, Texas 78102

       AGENT PROVOCATEUR 3



       3
        Agent provocateur means a spy; a secret agent hired to penetrate an organization
to gather evidence against its members or to incite trouble. Black’s Law Dictionary 64 (6th
ed. 1990).

                                              3
The response is not signed and appellant’s signature appears only on the certificate of

service page. In reviewing the response, the summary of argument commences as

follows: “[t]he undersigned agent provocateur in summary argues . . . . Later in the

argument, McBride, again representing himself as the “undersigned agent provocateur,”

indicates that after he performed a complete and thorough review of the record, he

concluded that appellant did not sign any waivers that were approved by the trial court.




      A person who is not a licensed attorney is not permitted to represent anyone other

than himself. 7 Tex. Jur.3d Attorneys At Law § 108 (1997). The Texas Legislature

mandates that a person who is not a member of the State Bar may not practice law. Tex.

Gov’t Code Ann. § 81.102(a) (Vernon 1998). However, section 81.102(b) provides that the

Supreme Court of Texas may promulgate rules for the limited practice of law by (1)

attorneys licensed in another jurisdiction; (2) bona fide law students; and (3) unlicensed

graduate students who are attending or have attended a law school approved by the

Supreme Court. The Legislature defines the practice of law, among other things, as the

preparation of a pleading or other document incident to an action or special proceeding

or the management of the action or proceeding on behalf of a client before a judge in

court. § 81.101(a).


      McBride has not established that he falls within any of the categories of persons

who are permitted to practice law. As such, he had no authority to draft appellant’s

                                            4
response to counsel’s Anders brief. Thus, we strike the response and consider only the

arguable issues presented by counsel. See Jimison By Parker v. Mann, 957 S.W.2d 860,

861 (Tex.App.–Amarillo 1997, no writ) (per curiam); see also Magaha v. Holmes, 886
S.W.2d 447, 448 (Tex.App.–Houston [1st Dist.] 1994, no writ); cf. Tex. Code Crim. Proc.

Ann. art. 11.13 (Vernon 1977) (providing that a petition for a writ of habeas corpus may be

signed by any person) and Thomas v. Estelle, 603 F.2d 488 (5th Cir. 1979) (per curiam)

(noting that “jail-house lawyer” may assist fellow prisoners in filing initial papers in habeas

corpus action).


       By the Anders brief counsel presents four arguable issues questioning whether (1)

the indictment sufficiently stated an offense giving rise to the trial court’s jurisdiction; (2)

the trial court erred in refusing to recuse itself from conducting a hearing on whether to

quash defense subpoenas to state prosecutors; (3) the trial court abused its discretion in

ordering that appellant’s counsel be permitted to interview a minor witness only in the

presence of that witness’s attorney ad litem after notifying a representative of the State;

and (4) appellant’s plea of nolo contendere was free, knowing, and voluntary, whether he

was admonished as required by law, whether the evidence is sufficient to support his

conviction, and whether the punishment imposed comports with the requirements of law.

However, after a discussion of the underlying proceedings and citation to legal authorities,

counsel concedes that no reversible error is presented.




                                               5
       The presentment of an indictment to a court invests the court with jurisdiction of the

cause. Tex. Const. art. V, § 12(b). The requisites of an indictment are set forth in article

21.02 of the Texas Code of Criminal Procedure, and the indictment charging appellant

contains all the required information. Thus, we agree with counsel that the indictment is

sufficient to vest the trial court with jurisdiction.




       Appellant’s trial counsel issued subpoenas duces tecum for numerous prosecutors

throughout the State to testify regarding their criteria for seeking the death penalty. After

various motions to quash were filed, appellant moved to recuse the trial court from hearing

the motions. After a brief hearing on March 19, 2002, the request to recuse was denied

and the trial court rendered an order quashing all subpoenas. As counsel points out by

his second arguable issue, appellant plead to a non-capital offense and the death penalty

became moot. Thus, no reversible error is presented in the trial court’s denial of the

motion to recuse himself from the hearing on the motions to quash.


       As a third arguable issue, counsel alleges the trial court abused its discretion by

ordering that trial counsel be permitted to interview a child witness only in the presence

of his attorney ad litem. The child, the victim’s sibling, approximately three years old when

he witnessed appellant strike the victim, was removed from the home by child protective

services following the incident. At a hearing on the defense’s ex parte motion to compel


                                                 6
Children’s Protective Services to produce the child witness, upon realizing the witness’s

age, the trial court required that an attorney ad litem be present during the interview and

that the State be made aware of the interview. Upon defense counsel’s objection that the

State not be present during the interview where possible defensive theories might be

disclosed, the court agreed and only required that the attorney ad litem be present. We

conclude, as does counsel, that no error is presented for review in the trial court’s decision

to require the presence of an attorney ad litem because appellant entered into a plea

bargain and the minor child was not a witness against him.


       By his fourth arguable issue, counsel presents multifarious contentions regarding

the voluntariness of appellant’s plea, admonishments, sufficiency of the evidence, and

punishment issues. Voluntariness of a plea from a plea-bargained felony conviction is not

reviewable on appeal. Cooper v. State, 45 S.W.3d 77 (Tex.Cr.App. 2001). The remaining

contentions are also not appealable under appellant’s notice of appeal by which he

specified that he wished to “appeal nonjurisdictional defects occurring prior to entry of the

plea and these matters were raised by written motion and ruled upon before trial.” Thus,

we agree with counsel that no reversible error is presented by these contentions.


       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no such grounds and agree with counsel

                                              7
that the appeal is frivolous. Currie v. State, 516 S.W.2d 684 (Tex.Cr.App. 1974); Lacy v.

State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                           8